DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 01/19/2021 is acknowledged.
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/18/2019, has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 13-19 are hereby cancelled.

REASONS FOR ALLOWANCE
7.	Claims 1-12 are allowed over the prior art of record as presented by the applicant on 01/19/2021.
8.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 1.
9.	The closest prior art of record is Orszulak et al. (PGPub 2015/0051598); Denis et al. (USPN 8,617,151); and Manwaring et al. (USPN 8,523,852).
10.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising a surgical system, comprising: 
a fluid source including a fluid inflow tube; 
a fluid delivery device coupled to the fluid inflow tube and configured to deliver fluid from the fluid source into a patient; 
a surgical instrument; and
a control box coupled to the surgical instrument.
Specifically, regarding independent claim 1, the prior art to Orszulak, Denis, or Manwaring, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the system further comprises:
the control box including: at least one waste heat-generating electronic component; and 
a heat pipe assembly disposed in thermal communication with the at least one waste heat-generating electronic component, 
wherein the fluid inflow tube is disposed in thermal communication with the heat pipe assembly of the control box such that the heat pipe assembly conducts heat away from the at least one waste heat-generating electronic component and heats fluid flowing through the fluid inflow tube.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.